Citation Nr: 0936719	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-28 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a shoulder 
disorder.

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The appellant served in the Army National Guard from November 
22, 1968 to November 11, 1975 and from April 5, 1983 to 
September 9, 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied service connection for 
bilateral hearing loss and for tinnitus.  In a September 2006 
rating decision, the RO denied service connection for a back 
disorder, a shoulder disorder, and hypertension, and the 
appellant appealed that decision.  The appellant had a 
hearing before the undersigned Veterans Law Judge in June 
2008.  Issues of service connection for a neck disorder, 
hemorrhoids, carpal tunnel syndrome, vision problems, and a 
hiatal hernia were decided by the Board in October 2008.  


FINDINGS OF FACT

1.  A back disorder was not manifest in service and is 
unrelated to service.  

2.  A shoulder disorder was not manifest in service and is 
unrelated to service.  

3.  Hypertension was not manifest in service and is unrelated 
to service.  

4.  The appellant does not have right ear hearing loss 
disability as defined by 38 C.F.R. § 3.385 (2008).

5.  The appellant's left ear hearing loss and tinnitus had 
their onset during active duty for training.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder 
are not met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.6(a), 3.303 (2008).

2.  The criteria for service connection for a shoulder 
disorder are not met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.6(a), 3.303 (2008).

3.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.6(a), 3.303 (2008).

4.  The criteria for service connection for right ear hearing 
loss are not met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.6(a), 3.303 (2008).

5.  The criteria for service connection for left ear hearing 
loss are met.  38 U.S.C.A. §§ 101(24), 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.6(a), 3.303 (2008).

6.  The criteria for service connection for tinnitus are met.  
38 U.S.C.A. §§ 101(24), 1101, 1110 (West 2002); 38 C.F.R. §§ 
3.6(a), 3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

Here, the duty to notify was satisfied.  March 2005 and March 
2006 letters to the appellant addressed all three notice 
elements and were sent prior to initial AOJ decisions in this 
matter.  The letters informed the appellant of the evidence 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
notified of effective dates for ratings and degrees of 
disability in March 2006.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Any deficiencies in VA's duties to notify 
the appellant concerning effective date or degree of 
disability for the service connection claims for back, 
shoulder, and hypertension disabilities are harmless, as 
service connection has been denied thus rendering moot any 
issues with respect to implementing an award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The matters of effective 
date and degree of disability for the left ear hearing loss 
disability and tinnitus claims remain to be determined.  The 
appellant is free to submit evidence concerning this.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained available service, VA, 
and private medical records as well as lay statements.  VA 
examinations were conducted for each disability in November 
2008.  VA has satisfied its assistance duties.




Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2008).  

Only "Veterans" are entitled to VA compensation under 38 
U.S.C.A. §§ 1110 and 1131.  To establish status as a 
"Veteran" based upon a period of active duty for training 
(ACDUTRA), a claimant must establish that he was disabled 
from a disease or injury incurred or aggravated in line of 
duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant 
has established status as a "Veteran" for purposes of other 
periods of service does not obviate the need to establish 
that the claimant is also a "Veteran" for purposes of the 
period of ACDUTRA where the claim for benefits is premised on 
that period of ACDUTRA.  Mercado- Martinez v. West, 11 Vet. 
App. 415, 419 (1998).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2007).  ACDUTRA 
includes full-time duty performed for training purposes by 
members of the National Guard of any state.  38 U.S.C.A. §§ 
101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 
3.6(c)(3) (2008).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991). 

Thus, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.

The appellant's service treatment records for his first 
period of service are not available.  The Court has held that 
in cases where records once in the hands of the government 
are lost, the Board has a heightened obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule where applicable.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The following 
analysis has been undertaken with this heightened duty in 
mind.  

The appellant may be arguing that because he was in the 
Reserves at the time he was treated for the disabilities at 
issue here, service connection should be granted.  However, 
service connection can only be granted for an injury incurred 
during inactive service, not for a disease.  See VAOPGCPREC 
86-90 (July 18, 1990); Brooks v. Brown, 5 Vet. App. 484, 485- 
486 (1993).  These conditions are diseases, not injuries.  In 
other words, the fact that the appellant was enlisted in the 
Reserves at the time he was diagnosed with a disease does not 
automatically mean his claim is granted.

The appellant had inactive duty with the National Guard from 
November 22, 1968 to November 11, 1975 and from April 5, 1983 
to September 9, 2001 with periods of ACDUTRA as follows:  
June 17, 2001 to June 30, 2001, June 27, 1999 to July 10, 
1999, March 7, 1997 to March 23, 1997, October 31, 1997 to 
November 20, 1997, and May 26, 1969 to September 27, 1969.

He also had two days of ACDUTRA beginning on March 15, 1986, 
beginning on November 21, 1987, beginning on March 17, 1990, 
and beginning on September 22, 1990.  The record also shows a 
period of active duty on July 21, 1995 and from July 7, 1995 
to July 20, 1995.


Back

The appellant claims that he injured his back during service 
and that he has a current back disorder related to that 
injury.  He attributes his current complaints to his first 
period of service riding in a tank for which treatment 
records are not available.  However, the service personnel 
records show that he was seen for a pulled muscle in his 
upper back while he was on ACDUTRA on July 9, 1999.  It was 
noted that the injury was incurred in the line of duty.  
Treatment records show that he was seen for pain between the 
spine and scapula on July 9, 1999 after lifting suitcases.  
Trapezius muscle pull was diagnosed.  He was treated for back 
complaints by a private examiner in September 2005.  
Tenderness with range of motion from side to side was noted, 
and musculoskeletal back pain was assessed.  

On VA examination in November 2008, the appellant's claims 
folder was reviewed and it was noted that according to a July 
9, 1999 service medical record, the appellant was seen for 
complaints of upper back pain between the spine and scapula 
after lifting suitcases.  It was noted that the appellant 
felt that his current back disorder was due to lifting, 
moving, and throwing bags after training in service.  He felt 
he had grabbed one the wrong way.  He stated that the problem 
had become progressively worse since then.  An examination 
had revealed isolated point tenderness at T4-5.  Extremities 
had a full range of motion and strength and sensory were 
normal, as was neck range of motion, and the assessment had 
been trapezius muscle pull.  The examiner noted that the 
record was silent for low back/lumbar spine complaints or 
treatment, and that there was no history of trauma to the 
spine.  After examination, the examiner found the diagnoses 
to be thoracolumbar spine strain and cervical spine 
radiculitis.  The examiner's opinion was that it was less 
likely than not that the appellant's thoracolumbar spine 
strain was caused by or a result of active service or was 
otherwise related to service.  The examiner's reasons were 
that the appellant had no spine condition during service.  He 
stated that by definition, a muscle pull, such as a trapezius 
muscle pull, is an acute and transitory condition.  A muscle 
pull is not a condition sufficient to cause a spine 
condition.  The examiner stated that the appellant had no 
objective evidence of any trauma during active duty that 
would have had a mechanism of injury sufficient to cause a 
spine condition, and that there was no objective evidence of 
onset of a spine condition during the appellant's period of 
active service.  

Based on the evidence, the Board concludes that service 
connection is not warranted for back disorder.  The 
preponderance of the evidence of record indicates that the 
appellant had a trapezius muscle pull while he was on ACDUTRA 
on July 9, 1999.  According to the November 2008 VA examiner, 
the appellant's July 1999 trapezius muscle pull was acute and 
transitory and was not sufficient to cause a spine condition, 
and the appellant's current thoracolumbar strain did not have 
its onset in service and is unrelated to service.  While the 
Veteran feels that his current disorder resulted from 
service, since he is a layperson, he is not competent to 
render opinions concerning medical causation.  Medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).   

For the reasons and bases provided above, the preponderance 
of the evidence in this case is against the claim for service 
connection for a back disorder.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).  The evidence in this case is not 
so evenly balanced so as to allow for application of the 
benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107 (West 2002). Accordingly, 
the claim for service connection for this disability is 
denied.




Shoulder

The appellant claims that he currently has a shoulder 
disorder that arose out of the July 9, 1999 incident during 
ACDUTRA.  Facts concerning the injury have been reported 
above.  Otherwise, service treatment records are silent for 
reference to shoulder problems.  

On VA examination in November 2008, the Appellant's claims 
folder was reviewed, including the July 1999 service 
treatment record.  The appellant felt that his current 
shoulder disorder was due to lifting, moving, and throwing 
bags after training in service.  He felt he had grabbed one 
the wrong way.  He stated that the problem had become 
progressively worse since then.  There was no history of 
trauma to the joints.  After examination, the diagnosis was 
right shoulder strain.  The examiner felt that it was less 
likely than not that any shoulder disorder had its onset 
during service or was related to service.  The reasons were 
the medical literature review, medical record review, and 
clinical experience.  By definition, a muscle pull such as a 
trapezius muscle pull is an acute and transitory condition 
and is not a condition sufficient to cause a shoulder 
condition.  There was no objective evidence of any trauma 
during service that would have had a mechanism of injury 
sufficient to cause a shoulder condition.  The examiner 
stated that there was no objective evidence of onset of a 
shoulder condition during the appellant's periods of active 
service.  

Based on the evidence, the Board concludes that service 
connection is not warranted for shoulder condition.  No 
shoulder condition was shown during service, and none is 
related to service.  The examiner in 2008 found that it was 
less likely than not that any shoulder disorder had its onset 
during service or was related to service, and explained why.  
The examiner indicated that only an acute and transitory 
trapezius strain was shown in service and that would not have 
been sufficient to cause the appellant's current right 
shoulder strain.  While the appellant feels that his current 
disorder resulted from service, since he is a layperson, he 
is not competent to render opinions concerning medical 
causation.  Medical evidence is required.  Espiritu; 
Grottveit.   

For the reasons and bases provided above, the preponderance 
of the evidence in this case is against the claim for service 
connection for a shoulder disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997).  The evidence in this case is 
not so evenly balanced so as to allow for application of the 
benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107 (West 2002). Accordingly, 
the claim for service connection for this disability is 
denied.


Hypertension 

When the appellant was treated for trapezius strain on 
ACDUTRA on July 9, 1999, his blood pressure was 154/84.  
Private medical records show a diagnosis of hypertension in 
December 2005 when the appellant's blood pressure was 140/98.  
At that time, his blood pressure medication was increased.  

On VA examination in November 2008, the examiner noted that 
there had been a February 1994 periodic service examination 
report showing a blood pressure of 142/94, with a normal 
exercise treadmill test, and no follow-up of blood pressure; 
and a periodic examination for retention in April 1999, with 
no complaint of hypertension and a blood pressure of 151/92 
noted.  The plan was follow-up with local doctor.  During 
ACDUTRA on July 9, 1999, when the appellant was seen for his 
trapezius muscle strain, his blood pressure was 154/81.  
Currently, the appellant was unsure of the onset date of 
hypertension, and the record showed it first in 2005.  The 
appellant stated that elevated blood pressure had been found 
on routine examination and a civilian doctor had put him on 
medications for blood pressure and cholesterol, but that he 
can not afford them so he is not taking them.  The examiner 
noted that there was no history of traumatic injury to the 
appellant's heart.  Her opinion was that it was less likely 
than not that the appellant's hypertension was caused by or 
as a result of or had its onset during active service.  Her 
rationale was the medical record review, medical literature, 
and clinical experience, and claims folder review.  She noted 
that the reading on July 9, 1999 was taken at the time of an 
urgent visit for a pain condition.  She stated that pain is a 
well known and accepted cause of acute and transitory 
elevation of blood pressure.  The clinical diagnosis of 
essential hypertension should not be made on the basis of one 
reading alone and particularly not in the setting of an 
urgent medical visit for pain.  The other two elevated blood 
pressure readings were not during periods of active duty.  In 
any case, they were lone blood pressure readings and it would 
not be appropriate to make the clinical diagnosis of 
essential hypertension on the basis of one reading alone.  It 
was impossible to know the circumstances surrounding the two 
elevated readings and it is accepted practice to check the 
blood pressure on three separate occasions at least one week 
apart before making the diagnosis of essential hypertension.  
The examiner's conclusion was that there was no objective 
evidence that the appellant had essential hypertension while 
on active duty.  

Based on the evidence, the Board concludes that service 
connection is not warranted for hypertension.  Hypertension 
appears to have been first diagnosed in 2005, and the 
examiner in 2008 reviewed the appellant's claims folder, 
examined him, and came to the conclusion, with reasons given, 
that the appellant's essential hypertension was not present 
while he was on active duty.  No medical evidence of record 
relates it to any incident of service origin, and the 
examiner in 2008 indicated that hypertension should not be 
diagnosed based on one reading alone and particularly not in 
the setting of an urgent medical visit for pain, such as the 
appellant had while on ACDUTRA on July 9, 1999.  While the 
appellant feels that his current disorder resulted from 
service, since he is a layperson, he is not competent to 
render opinions concerning medical causation.  Medical 
evidence is required.  Espiritu; Grottveit.   

For the reasons and bases provided above, the preponderance 
of the evidence in this case is against the claim for service 
connection for hypertension.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).  The evidence in this case is not 
so evenly balanced so as to allow for application of the 
benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107 (West 2002). Accordingly, 
the claim for service connection for this disability is 
denied.




Right ear hearing loss

On VA examination in November 2008, right pure tone 
thresholds, in decibels, were as follows for the right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
20

Speech recognition scores, using the Maryland CNC test, were 
100 percent in the right ear.

There is no competent medical evidence of record showing that 
the appellant has a current right ear hearing loss disability 
as defined by 38 C.F.R. § 3.385.  The November 2008 VA 
examination report shows that there is no current right ear 
hearing loss disability.  In the absence of competent medical 
evidence of the required current disability, service 
connection can not be granted.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-144 (1992).  Accordingly, service connection for right 
ear hearing loss disability is denied.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).


Left ear hearing loss and tinnitus

On service examination in April 1983, left ear pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
20
10
15
15

On service examination in February 1994, left ear pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
10
35
40

During a March 2007 RO hearing, the appellant indicated that 
he had had ringing of his ears before his first eardrum 
rupture which was in about 1978 or 1980 while he was on 
inactive status.

During the Veteran's June 2008 hearing, he indicated that he 
was exposed to noise in service while doing service 
activities, such as in a tank and being around and working on 
generators, and that eventually, they put noise suppressors 
on generators.  

On VA examination in November 2008, the appellant reported 
difficulty understanding speech, especially if people are to 
his left side, for 15+ years.  He reported tinnitus also, for 
20+ years.  The appellant reported being exposed to noise 
while in the National Guard from 1969 to 1976 and while in 
the Army Reserves from 1983 to 2001.  He stated that he had 
ruptured his left tympanic membrane in the mid 1980s and that 
it was repaired shortly after that.  He ruptured it again in 
1997.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
100
80
65
70
80

Speech recognition scores, using the Maryland CNC test, were 
56 percent in the left ear.  The examiner indicated that it 
was as likely as not that the appellant's hearing loss and 
tinnitus are related to service, based on his service medical 
records which indicated the onset of a hearing loss while in 
the military.  

The Board finds that service connection is warranted for left 
ear hearing loss and tinnitus.  Even though the 2008 VA 
examiner did not specify that the Veteran's left ear hearing 
loss and tinnitus were incurred while on active duty for 
training, the appellant was exposed to noise during active 
duty for training and has complained of continuity of 
symptomatology.  Reasonable doubt is resolved in his favor 
and the Board finds that his left ear hearing loss and 
tinnitus are connected to noise exposure during active duty 
for training.  


ORDER

Service connection for a back disorder is denied.

Service connection for a shoulder disorder is denied.

Service connection for hypertension is denied.

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


